DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
INFORMATION DISCLOSURE
Applicant should note that the large number of references in the attached IDS filed on 06/26/2020 have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 3, 5 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “the expandable segments” in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the stent" in line 2. It is unclear if the claim is referring to the inner structural support stent or the inflow stent frame. There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the stent" in line 2. It is unclear if the claim is referring to the inner structural support stent or the inflow stent frame. There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the stent" in line 2. It is unclear if the claim is referring to the inner structural support stent or the inflow stent frame. There is insufficient antecedent basis for this limitation in the claim.
Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5-6, 9, 11-12 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Conklin et al. U.S. Publication 2012/0078357 A1.
Regarding Claim 1, Conklin et al. discloses a hybrid prosthetic heart valve 600 adapted for post-implant expansion and having an inflow end and an outflow end, comprising: a valve member including an inner structural support stent 604 having upstanding commissure posts 616 extending in the outflow direction alternating with arcuate inflow cusps 614 (as seen in Figures 19-20 and paragraph [0144] and as seen in Figure 21), and an inflow end undulating up and down corresponding to the commissure posts and cusps, the support stent 604 defining an implant circumference that is non-compressible in normal physiological use and has a first diameter, and wherein the support stent 604 permits expansion from the first diameter to a second diameter larger than the first diameter upon application of an outward dilatory force from within the support stent substantially larger than forces associated with normal physiological use, and a plurality of flexible leaflets 628 having peripheral edges attached along the commissure posts and inflow cusps of the support stent and configured to ensure one-way blood flow through the valve member (paragraph [0144] and [0148]); and a plastically-expandable inflow stent frame 602 secured to and projecting from an inflow end of the support stent 604 and having a strength requiring a predetermined expansion force to convert to an expanded state, wherein the inflow stent frame comprises a plurality of expandable struts (paragraphs [0027-0028], [0078], [0129], [0143-0144] and [0213]), and further wherein an upper edge 620 extends continuously around a periphery of the inflow stent frame 602 and defines an implant circumference with a nominal diameter that enables physiological functioning of the valve member when implanted, and wherein the upper edge is configured to expand only a limited amount from the nominal diameter to an enlarged diameter larger than the nominal diameter upon application of an outward dilatory force from within the outflow end substantially larger than forces associated with normal physiological use (as seen in Figures 19-21 and paragraphs [0129-0131], [0151-0154]), and wherein the upper edge 620 undulates with peaks and valleys to at least partially conform to the inflow end of the support stent (as seen in Figure 21 and paragraphs [0151], [0153-0154] and [0164]).
Regarding Claim 5, Conklin et al. discloses wherein the upper edge 620 has limited radially compressibility to enable compression of the stent frame during delivery of the heart valve (as seen in Figures 19-21 and paragraphs [0129-0131], [0151-0154]).
Regarding Claims 6, 17, Conklin et al. discloses wherein the support stent 604 comprises an undulating wireform with alternating cusps 614 and commissures 616 (as seen in Figure 19), and wherein the outflow edge of the inflow stent frame includes three integrated commissure posts 652 located adjacent to and radially outward from the wireform commissures to which the leaflets attach outside of the wireform (as seen in Figure 19 and paragraphs [0148-0149]).
Regarding Claim 9, Conklin discloses wherein the inflow stent frame 602 is configured to expand below each of the support stent commissures 616 upon application of the outward dilatory force (paragraph [0143]).
Regarding Claim 11, Conklin et al. discloses wherein the inflow stent frame 602 has a series of compression sections 624 including spaces that enable a limited compression of the circumferential structure (paragraph [0177]).
Regarding Claim 12, Conklin et al. discloses a hybrid prosthetic heart valve 600 adapted for post-implant expansion and having an inflow end and an outflow end, comprising: a valve member including an inner structural support stent 604 having upstanding commissure posts 616 extending in the outflow direction alternating with arcuate inflow cusps 614 (as seen in Figures 19-20 and paragraph [0144] and as seen in Figure 21), and an inflow end undulating up and down corresponding to the commissure posts and cusps, the support stent 604 defining an implant circumference that is non-compressible in normal physiological use and has a first diameter, and wherein the support stent 604 permits expansion from the first diameter to a second diameter larger than the first diameter upon application of an outward dilatory force from within the support stent substantially larger than forces associated with normal physiological use, and a plurality of flexible leaflets 628 having peripheral edges attached along the commissure posts and inflow cusps of the support stent and configured to ensure one-way blood flow through the valve member (paragraph [0144] and [0148]); and a plastically-expandable inflow stent frame 602 secured to and projecting from an inflow end of the support stent 604 and having a strength requiring a predetermined expansion force to convert to an expanded state, wherein the outflow end of the stent frame is formed by an outflow row of strut 620 that extends continuously around a periphery of the inflow stent frame and defines an implant circumference with a nominal diameter that enables physiological functioning of the valve member when implanted, and wherein the upper edge is configured to expand only a limited amount from the nominal diameter to an enlarged diameter larger than the nominal diameter upon application of an outward dilatory force from within the outflow end substantially larger than forces associated with normal physiological use (as seen in Figures 19-21 and paragraphs [0129-0131], [0143-0144] and [0213]), and wherein the outflow row strut 620 has a series of spaced V-shaped notches that permit limited expansion and contraction (as seen in Figures 21, 23 and 37-39 and paragraph [0212]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4, 7-8, 10, 14-16 and 18-19 is/are rejected under 35 U.S.C. 103 as being obvious over Conklin et al. U.S. Publication 2012/0078357 A1 in view of Chung et al. U.S. Publication 2014/0188221 A1.
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding Claims 2, 14, Conklin et al. discloses wherein the support stent 604 includes a radially outer band 646. However, Conklin et al. does not expressly disclose wherein the outer band is located concentrically around and attached to a radially inner band having a single one of the expandable segments formed by overlapping free ends located at one of the cusps and separated by a sliding insert, and further including a flexible sleeve surrounding the overlapping free ends of the outer band to maintain alignment of the free ends. Chung et al. teaches a hybrid prosthetic heart valve (paragraphs [0124-0126] and [0129]) in the same field of endeavor comprising an outer band that is located concentrically around and attached to a radially inner band (as seen in Figure 10-13C), wherein the outer band 276 comprises a single expandable segment formed by overlapping free ends located at one of the cusps and separated by a sliding insert 277a and a flexible sleeve 278 surrounding the overlapping free ends to maintain alignment of the two free ends 277a, 277b (paragraph 13A-13C and paragraph [0122]) for the purpose of enabling greater outward expansion of the stent and distributes greater circumferential span and permit easy expansion of the band (paragraphs [0122] and [0142]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Conklin’s support stent to further include a radially outer band attached to a radially inner band, wherein the inner band comprises a single expandable segment formed by overlapping free ends and separated by a sliding insert and a flexible sleeve surround the overlapping free ends as taught by Chung et al. for the purpose of enabling greater outward expansion of the stent and distributes greater circumferential span.
Regarding Claims 3, 15, Conklin et al. does not expressly disclose wherein the single expandable segment is located at one of the cusps of the support stent and the inner band is configured to expand below each of the commissure posts when the outer band expands. Chung et al. teaches a hybrid prosthetic heart valve (paragraphs [0124-0126] and [0129]) in the same field of endeavor comprising an outer band that is located concentrically around and attached to a radially inner band (as seen in Figure 10-13C), wherein the outer band 276 comprises a single expandable segment formed by overlapping free ends located at one of the cusps and separated by a sliding insert 277a (paragraph 13A-13C and paragraph [0122]), wherein the single expandable segment is located at one of the cusps of the support stent (as seen in Figures 14B and 14F) and the inner band is configured to expand below each of the commissure posts when the outer band expands (paragraphs [0014] and [0117]) for the purpose of enabling greater outward expansion of the stent and distributes greater circumferential span and permit easy expansion of the band (paragraphs [0122] and [0142]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Conklin’s support stent to further include a radially outer band attached to a radially inner band, wherein the outer band comprises a single expandable segment as taught by Chung et al. for the purpose of enabling greater outward expansion of the stent and distributes greater circumferential span and permit easy expansion of the band.
Regarding Claims 4, 16, Conklin does not expressly disclose including a unique identifier on the stent frame visible from outside the body after implant that identifies the stent frame as having an expandable outflow end. Chung et al. teaches a hybrid prosthetic heart valve (paragraphs [0124-0126] and [0129]) in the same field of endeavor comprising a support stent 318 and a wire form 312 comprising a plurality of leaflets 310, wherein the support stent comprises a unique identifier that is visible from outside the body after implant that identifies the support stent as being expandable (paragraphs [0016] and claim 17).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Conklin’s stent frame to further include a unique identifier as taught by Chung et al. for the purpose of aiding the surgeon with identify the stent frame and ensure the proper placement and expansion of the device.
Regarding Claim 7, 18, Conklin et al. discloses the integrated commissure posts 652 are coupled to the polymer stent 652 with sutures (as seen in Figure 19 and paragraphs [0143-0144] and [0149]). However, Conklin et al. does not expressly disclose wherein the integrated commissure posts are separate elements secured with sutures directly to the stent frame outflow edge.  In an alternative embodiment as seen in Figures 34-35, Conklin et al. discloses a valve portion 2105 (wireform) having a plurality of leaflets 2028 and a plurality of integrated commissure posts 1495 that are separate elements secured with sutures and directly coupled to a stent portion 602 of Figure 19 (paragraph [0205]) for the purpose of coupling the stent portion and the leaflet support structure together (paragraphs [0181] and [0205]).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Conklin’s commissure posts to be separate elements as taught in Figures 34-35 for the purpose of coupling the stent portion and the leaflet support structure together. 
Regarding Claims 8, 19, Conklin discloses integrated commissure posts 652 (as seen in Figure 19).  However, Conklin does not expressly disclose wherein the integrated commissure posts are integrally formed of the same homogeneous material as the rest of the stent frame. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have commissure posts on the stent frame that is integrally formed with the rest of the stent frame, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Regarding Claim 10, in the embodiment used in the rejection above, Figure 19 of Conklin does not expressly disclose wherein the inflow stent frame has a series of axial slits below each of the commissure posts that permit expansion of the outflow end upon application of the outward dilatory force. However, in an alternative embodiment as seen in Figure 40, the commissure structure on the stent frame 2602 further includes a series of axial slits below each of the commissure posts for the purpose of having a sewing portion for attaching the commissure posts to the stent frame (paragraph [0197]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Conklin’s commissure posts to further include a series of axial slits as taught by Figure 40 for the purpose of having a sewing portion for attaching the commissure posts to the stent frame.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEEMA MATHEW whose telephone number is (571) 270-1452.  The examiner can normally be reached on Monday-Friday 8:30 am – 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, Jennifer Dieterle at (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SEEMA MATHEW/
Primary Examiner, Art Unit 3774